Exhibit 10.6

 

THE CHUBB CORPORATION
LONG-TERM STOCK INCENTIVE PLAN (2004)

 

RESTRICTED STOCK UNIT AGREEMENT

 

This RESTRICTED STOCK UNIT AGREEMENT, dated as of March 3, 2005, is by and
between The Chubb Corporation (the “Corporation”) and [              ] (the
“Participant”), pursuant to The Chubb Corporation Long-Term Stock Incentive Plan
(2004) (the “Plan”).  Capitalized terms that are not defined herein shall have
the same meanings given to such terms in the Plan.  If any provision of this
Agreement conflicts with any provision of the Plan (as either may be interpreted
from time to time by the Committee), the Plan shall control.

 

WHEREAS, pursuant to the provisions of the Plan, the Committee has authorized
the grant to the Participant of Restricted Stock Units in accordance with the
terms and conditions of this Agreement; and

 

WHEREAS, the Participant and the Corporation desire to enter into this Agreement
to evidence and confirm the grant of such Restricted Stock Units on the terms
and conditions set forth herein.

 

NOW, THEREFORE, the Participant and the Corporation agree as follows:

 


1.                                       GRANT OF RESTRICTED STOCK UNITS. 
PURSUANT TO THE PROVISIONS OF THE PLAN, THE CORPORATION ON THE DATE SET FORTH
ABOVE (THE “GRANT DATE”) HAS GRANTED AND HEREBY EVIDENCES THE GRANT TO THE
PARTICIPANT, SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN AND IN THE
PLAN, OF AN AWARD OF [            ] RESTRICTED STOCK UNITS (THE “AWARD”).


 


2.                                       VESTING AND RIGHTS AS A SHAREHOLDER. 
IT IS UNDERSTOOD AND AGREED THAT THE GRANT OF THE AWARD EVIDENCED HEREBY IS
SUBJECT TO THE FOLLOWING CONDITIONS:


 


(A)                                  RESTRICTIONS ON TRANSFER.   UNTIL
SETTLEMENT OF THE RESTRICTED STOCK UNITS IN ACCORDANCE WITH SECTION 6, THE
RESTRICTED STOCK UNITS MAY NOT BE SOLD, ASSIGNED, HYPOTHECATED, PLEDGED OR
OTHERWISE TRANSFERRED OR ENCUMBERED IN ANY MANNER EXCEPT (I) BY WILL OR THE LAWS
OF DESCENT AND DISTRIBUTION OR (II) TO A “PERMITTED TRANSFEREE” (AS DEFINED IN
SECTION 11(B) OF THE PLAN) WITH THE PERMISSION OF, AND SUBJECT TO SUCH
CONDITIONS AS MAY BE IMPOSED BY, THE COMMITTEE.


 


(B)                                 RESTRICTION PERIOD.  THE RESTRICTION PERIOD
APPLICABLE TO THE RESTRICTED STOCK UNITS COVERED BY THE AWARD SHALL BEGIN ON THE
DATE HEREOF AND, EXCEPT AS OTHERWISE PROVIDED IN SECTION 3 OR 4, SHALL, SUBJECT
TO THE PARTICIPANT’S CONTINUED EMPLOYMENT FROM THE GRANT DATE, LAPSE ON THE
THIRD ANNIVERSARY OF THE GRANT DATE (SUCH DATE TO BE HEREAFTER REFERRED TO AS
THE “VESTING DATE”).

 

1

--------------------------------------------------------------------------------


 


(C)                                  NO RIGHTS AS A SHAREHOLDER.  UNTIL SHARES
OF STOCK ARE ISSUED, IF AT ALL, IN SATISFACTION OF THE CORPORATION’S OBLIGATIONS
UNDER THIS AWARD, IN THE TIME AND MANNER PROVIDED IN SECTION 6, THE PARTICIPANT
SHALL HAVE NO RIGHTS AS A SHAREHOLDER.


 


(D)                                 DIVIDEND EQUIVALENTS.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, UNTIL SETTLEMENT OF THE RESTRICTED STOCK UNITS IN
ACCORDANCE WITH SECTION 6, AS SOON AS PRACTICABLE AFTER DIVIDENDS ARE PAID ON
THE STOCK, THE PARTICIPANT SHALL BE PAID AN AMOUNT IN CASH EQUAL TO THE AMOUNT
OF DIVIDENDS PAID ON THAT NUMBER OF SHARES OF THE STOCK AS IS EQUAL TO THE
NUMBER OF THE PARTICIPANT’S RESTRICTED STOCK UNITS.


 


3.                                       TERMINATION OF EMPLOYMENT.


 


(A)                                  QUALIFYING TERMINATION OF EMPLOYMENT.  IF
THE PARTICIPANT’S EMPLOYMENT TERMINATES BY REASON OF A QUALIFYING TERMINATION OF
EMPLOYMENT DURING THE RESTRICTION PERIOD (I.E., BEFORE THE VESTING DATE), THE
RESTRICTION PERIOD SHALL LAPSE AS TO (AND THERE SHALL BECOME VESTED AND
NON-FORFEITABLE) THAT NUMBER OF RESTRICTED STOCK UNITS EQUAL TO THE PRODUCT OF
(I) THE NUMBER OF RESTRICTED STOCK UNITS COVERED BY THE AWARD AND (II) A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF FULL CALENDAR MONTHS DURING
THE RESTRICTION PERIOD THAT THE PARTICIPANT WAS EMPLOYED AND THE DENOMINATOR OF
WHICH IS 36.  THE REMAINDER OF THE RESTRICTED STOCK UNITS COVERED BY THE AWARD
SHALL BE FORFEITED AND CANCELLED WITHOUT FURTHER ACTION BY THE CORPORATION OR
THE PARTICIPANT AS OF THE DATE OF SUCH TERMINATION OF EMPLOYMENT.


 


(B)                                 TERMINATION FOR ANY OTHER REASON.  IF THE
PARTICIPANT’S EMPLOYMENT TERMINATES FOR ANY REASON OTHER THAN A QUALIFYING
TERMINATION OF EMPLOYMENT DURING THE RESTRICTION PERIOD (I.E., BEFORE THE
VESTING DATE), ALL OF THE RESTRICTED STOCK UNITS COVERED BY THE AWARD SHALL BE
FORFEITED AND CANCELLED WITHOUT FURTHER ACTION BY THE CORPORATION OR THE
PARTICIPANT AS OF THE DATE OF SUCH TERMINATION OF EMPLOYMENT.


 


(C)                                  TRANSFERS BETWEEN THE CORPORATION AND
SUBSIDIARIES; LEAVES, OTHER ABSENCES AND SUSPENSION.  TRANSFER FROM THE
CORPORATION TO A SUBSIDIARY, FROM A SUBSIDIARY TO THE CORPORATION, OR FROM ONE
SUBSIDIARY TO ANOTHER SHALL NOT BE CONSIDERED A TERMINATION OF EMPLOYMENT.  ANY
QUESTION REGARDING WHETHER A PARTICIPANT’S EMPLOYMENT HAS TERMINATED IN
CONNECTION WITH A LEAVE OF ABSENCE OR OTHER ABSENCE FROM ACTIVE EMPLOYMENT SHALL
BE DETERMINED BY THE COMMITTEE, IN ITS SOLE DISCRETION, TAKING INTO ACCOUNT THE
PROVISIONS OF APPLICABLE LAW AND THE CORPORATION’S GENERALLY APPLICABLE
EMPLOYMENT POLICIES AND PRACTICES.  THE COMMITTEE MAY ALSO SUSPEND THE OPERATION
OF THE TERMINATION OF EMPLOYMENT

 

2

--------------------------------------------------------------------------------


 


PROVISIONS OF THIS AGREEMENT FOR SUCH PERIOD AND UPON SUCH TERMS AND CONDITIONS
AS IT MAY DEEM NECESSARY OR APPROPRIATE TO FURTHER THE INTERESTS OF THE
CORPORATION.


 


(D)                                 TERMINATION PURSUANT TO A CHANGE IN
CONTROL.  NOTWITHSTANDING THE PROVISIONS OF SECTION 3(B), IF THE PARTICIPANT’S
EMPLOYMENT IS INVOLUNTARILY TERMINATED OTHER THAN FOR CAUSE OR IF THE
PARTICIPANT TERMINATES EMPLOYMENT DUE TO DEATH OR DISABILITY, IN ALL SUCH CASES
ON OR AFTER THE DATE THE CORPORATION’S SHAREHOLDERS APPROVE A CHANGE IN CONTROL
PURSUANT TO SUBSECTIONS (III) OR (IV) OF SUCH DEFINITION BUT PRIOR TO THE
CONSUMMATION OF SUCH CHANGE IN CONTROL, THE PARTICIPANT SHALL BE TREATED AS
HAVING CONTINUED EMPLOYMENT THROUGH, AND TERMINATED EMPLOYMENT IMMEDIATELY
AFTER, SUCH CHANGE IN CONTROL.


 


4.                                       CHANGE IN CONTROL.  NOTWITHSTANDING
ANYTHING IN SECTION 6 TO THE CONTRARY, IN THE EVENT A CHANGE IN CONTROL OCCURS,
RESTRICTED STOCK UNITS COVERED BY THE AWARD NOT PREVIOUSLY FORFEITED PURSUANT TO
SECTION 3 SHALL BE TREATED AS PROVIDED FOR IN SECTION 9 OF THE PLAN, IN WHICH
CASE THE RESTRICTED STOCK UNITS COVERED BY THE AWARD SHALL BECOME PAYABLE AS
PROVIDED IN SECTIONS 9(A)(I) AND 9(A)(III) OF THE PLAN OR, IF APPLICABLE, BE
HONORED, ASSUMED OR SUBSTITUTED FOR IN ACCORDANCE WITH SECTION 9(B) OF THE PLAN.


 


5.                                       ADJUSTMENT IN CAPITALIZATION.  IN THE
EVENT THAT THE COMMITTEE SHALL DETERMINE THAT ANY STOCK DIVIDEND, STOCK SPLIT,
SHARE COMBINATION, EXTRAORDINARY CASH DIVIDEND, RECAPITALIZATION,
REORGANIZATION, MERGER, CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION, EXCHANGE
OF SHARES, WARRANTS OR RIGHTS OFFERING TO PURCHASE STOCK AT A PRICE
SUBSTANTIALLY BELOW FAIR MARKET VALUE, OR OTHER SIMILAR CORPORATE EVENT AFFECTS
THE STOCK SUCH THAT AN ADJUSTMENT IS REQUIRED IN ORDER TO PRESERVE, OR TO
PREVENT THE ENLARGEMENT OF, THE BENEFITS OR POTENTIAL BENEFITS INTENDED TO BE
MADE AVAILABLE UNDER THIS AWARD, THEN THE COMMITTEE SHALL, IN ITS SOLE
DISCRETION, AND IN SUCH MANNER AS THE COMMITTEE MAY DEEM EQUITABLE, ADJUST ANY
OR ALL OF THE NUMBER AND KIND OF UNITS (OR OTHER PROPERTY) SUBJECT TO THIS AWARD
AND/OR, IF DEEMED APPROPRIATE, MAKE PROVISION FOR A CASH PAYMENT TO THE PERSON
HOLDING THIS AWARD, PROVIDED, HOWEVER, THAT THE NUMBER OF RESTRICTED STOCK UNITS
SUBJECT TO THIS AWARD SHALL ALWAYS BE A WHOLE NUMBER.


 


6.                                       SETTLEMENT OF RESTRICTED STOCK UNITS. 
SUBJECT TO THE PROVISIONS OF SECTION 4 AND THIS SECTION 6, THE CORPORATION SHALL
DELIVER TO THE PARTICIPANT (OR, IF APPLICABLE, THE PARTICIPANT’S DESIGNATED
BENEFICIARY OR LEGAL REPRESENTATIVE) THAT NUMBER OF SHARES OF STOCK AS IS EQUAL
TO THE NUMBER OF RESTRICTED STOCK UNITS COVERED BY THE AWARD THAT HAVE BECOME
VESTED AND NONFORFEITABLE AS SOON AS ADMINISTRATIVELY PRACTICABLE AFTER (BUT NO
LATER THAN 2½ MONTHS AFTER) THE END OF THE CALENDAR YEAR IN WHICH OCCURS THE
EARLIER OF (I) THE VESTING DATE OR (II) A QUALIFYING TERMINATION OF EMPLOYMENT;
PROVIDED, HOWEVER, THAT IF THE PARTICIPANT IS (OR IS REASONABLY EXPECTED TO BE)
A “COVERED EMPLOYEE” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE FOR THE
CALENDAR YEAR IN WHICH DELIVERY OF SUCH STOCK WOULD ORDINARILY BE MADE, THE
CORPORATION SHALL DELAY DELIVERY OF ALL OF SUCH SHARES OF STOCK TO SUCH
PARTICIPANT UNTIL THE PARTICIPANT’S TERMINATION OF

 

3

--------------------------------------------------------------------------------


 


EMPLOYMENT WITH THE CORPORATION AND ALL MEMBERS OF THE CONTROLLED GROUP OF
ENTITIES OF WHICH THE CORPORATION IS A MEMBER.  SUCH STOCK SHALL BE DELIVERED TO
SUCH PARTICIPANT OR (IF THE PARTICIPANT HAS ELECTED PAYMENT IN A FORM OTHER THAN
A LUMP SUM) COMMENCE TO BE DELIVERED TO SUCH PARTICIPANT AS SOON AS
ADMINISTRATIVELY PRACTICABLE AFTER THE DATE WHICH IS SIX MONTHS AFTER THE DATE
OF SUCH TERMINATION OF EMPLOYMENT.  SUBJECT TO THE IMMEDIATELY PRECEDING TWO
SENTENCES, THE PARTICIPANT MAY, BY ELECTION FILED WITH THE CORPORATION UNDER ITS
KEY EMPLOYEE DEFERRED COMPENSATION PLAN (2005) (OR ANY SUCCESSOR PLAN OR
PROGRAM), AND ON A FORM ACCEPTABLE TO THE COMMITTEE, NOT LATER THAN DECEMBER 31
OF THE CALENDAR YEAR BEFORE THE CALENDAR YEAR OF THE GRANT DATE AND SUBJECT TO
SUCH TERMS AND CONDITIONS AS THE COMMITTEE MAY SPECIFY, ELECT TO HAVE SHARES OF
STOCK DELIVERABLE IN RESPECT OF VESTED AND NONFORFEITABLE RESTRICTED STOCK UNITS
DEFERRED UNTIL SUCH LATER DATE(S) AS SHALL BE SPECIFIED IN SUCH ELECTION.  ANY
DEFERRAL ELECTION MADE FOR SUCH RESTRICTED STOCK UNITS AFTER SUCH DECEMBER 31
SHALL BE DEEMED VOID AND WITHOUT FORCE AND EFFECT.


 


7.                                       NOTICE.  ANY NOTICE GIVEN HEREUNDER TO
THE CORPORATION SHALL BE ADDRESSED TO THE CHUBB CORPORATION, ATTENTION:
 SECRETARY, 15 MOUNTAIN VIEW ROAD, P.O. BOX 1615, WARREN, NEW JERSEY 07061-1615,
AND ANY NOTICE GIVEN HEREUNDER TO THE PARTICIPANT SHALL BE ADDRESSED TO THE
PARTICIPANT AT THE PARTICIPANT’S ADDRESS AS SHOWN ON THE RECORDS OF THE
CORPORATION.


 


8.                                       RESTRICTIVE COVENANTS. AS A CONDITION
TO THE RECEIPT OF THE AWARD MADE HEREBY, THE PARTICIPANT AGREES TO BE BOUND BY
THE TERMS AND CONDITIONS HEREOF AND OF THE PLAN, INCLUDING THE FOLLOWING
RESTRICTIVE COVENANTS:


 


(A)                                  NON-DISCLOSURE.  A PARTICIPANT SHALL NOT,
WITHOUT PRIOR WRITTEN AUTHORIZATION FROM THE CORPORATION, DISCLOSE TO ANYONE
OUTSIDE THE CORPORATION, OR USE (OTHER THAN IN THE CORPORATION’S OR ANY OF THE
SUBSIDIARIES’ BUSINESS), ANY CONFIDENTIAL INFORMATION OR MATERIAL RELATING TO
THE BUSINESS OF THE CORPORATION OR ANY OF THE SUBSIDIARIES THAT IS ACQUIRED BY
THE PARTICIPANT EITHER DURING OR AFTER EMPLOYMENT WITH THE CORPORATION OR ANY OF
THE SUBSIDIARIES.


 


(B)                                 NON-SOLICITATION.  A PARTICIPANT SHALL NOT
DURING HIS OR HER EMPLOYMENT WITH THE CORPORATION OR ANY OF THE SUBSIDIARIES AND
FOR A PERIOD OF ONE YEAR FOLLOWING ANY TERMINATION OF SUCH EMPLOYMENT
RELATIONSHIP, DIRECTLY OR INDIRECTLY, SOLICIT, PERSUADE, ENCOURAGE OR INDUCE ANY
INDIVIDUAL EMPLOYED BY THE CORPORATION OR ANY OF THE SUBSIDIARIES DURING THE
ABOVE-REFERENCED TIME PERIODS TO BECOME EMPLOYED BY OR ASSOCIATED WITH ANY
PERSON OR ENTITY OTHER THAN THE CORPORATION OR ANY OF THE SUBSIDIARIES, WHICH
EMPLOYS THE PARTICIPANT OR FOR WHICH THE PARTICIPANT SERVES AS AN OFFICER,
DIRECTOR, SHAREHOLDER, PARTNER OR CONSULTANT, OR WITH ANY FIRM RELATED TO ANY
SUCH PERSON OR ENTITY OR TO PERMIT ANY OTHER PERSON OR ENTITY TO DO SO ON THE
PARTICIPANT’S BEHALF.

 

4

--------------------------------------------------------------------------------


 


(C)                                  INVENTIONS.  A PARTICIPANT SHALL DISCLOSE
PROMPTLY AND ASSIGN TO THE CORPORATION ALL RIGHT, TITLE, AND INTEREST IN ANY
INVENTION OR IDEA, PATENTABLE OR NOT, MADE OR CONCEIVED BY THE PARTICIPANT
DURING EMPLOYMENT BY THE CORPORATION OR ANY OF THE SUBSIDIARIES, RELATING IN ANY
MANNER TO THE ACTUAL OR ANTICIPATED BUSINESS, RESEARCH OR DEVELOPMENT WORK OF
THE CORPORATION OR ANY OF THE SUBSIDIARIES AND SHALL DO ANYTHING REASONABLY
NECESSARY TO ENABLE THE CORPORATION OR ANY OF THE SUBSIDIARIES TO SECURE A
PATENT, COPYRIGHT OR ANY OTHER INTELLECTUAL PROPERTY RIGHTS WHERE APPROPRIATE IN
THE UNITED STATES AND IN FOREIGN COUNTRIES.


 


(D)                                 RELIEF WITH RESPECT TO VIOLATIONS OF
COVENANTS.  FAILURE TO COMPLY WITH THE PROVISIONS OF THIS SECTION 8 AT ANY POINT
BEFORE THE RESTRICTED STOCK UNITS COVERED BY THE AWARD ARE SETTLED IN ACCORDANCE
WITH SECTION 6 OF THIS AGREEMENT SHALL CAUSE SUCH RESTRICTED STOCK UNITS TO BE
CANCELLED AND RESCINDED WITHOUT ANY PAYMENT THEREFOR.  IN THE EVENT THAT ALL OR
ANY PORTION OF THE RESTRICTED STOCK UNITS COVERED BY THIS AWARD SHALL HAVE BEEN
SETTLED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT WITHIN SIX MONTHS OF THE
DATE ON WHICH ANY BREACH BY THE PARTICIPANT OF ANY OF THE PROVISIONS OF THIS
SECTION 8 SHALL HAVE FIRST OCCURRED, THE COMMITTEE MAY REQUIRE THAT THE
PARTICIPANT REPAY (WITH APPRECIATION (IF ANY), DETERMINED UP TO THE DATE
REPAYMENT IS MADE), AND THE PARTICIPANT SHALL PROMPTLY REPAY, TO THE CORPORATION
THE FAIR MARKET VALUE OF ANY STOCK CONVEYED TO THE PARTICIPANT WITHIN SUCH
PERIOD IN RESPECT OF SUCH RESTRICTED STOCK UNITS.  ADDITIONALLY, THE PARTICIPANT
AGREES THAT THE CORPORATION SHALL BE ENTITLED TO AN INJUNCTION, RESTRAINING
ORDER OR SUCH OTHER EQUITABLE RELIEF RESTRAINING THE PARTICIPANT FROM COMMITTING
ANY VIOLATION OF THE COVENANTS OR OBLIGATIONS CONTAINED IN THIS SECTION 8. 
THESE RESCISSION RIGHTS AND INJUNCTIVE REMEDIES ARE CUMULATIVE AND ARE IN
ADDITION TO ANY OTHER RIGHTS AND REMEDIES THE CORPORATION MAY HAVE AT LAW OR IN
EQUITY.  THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE COVENANTS AND
OBLIGATIONS IN THIS SECTION 8 RELATE TO SPECIAL, UNIQUE AND EXTRAORDINARY
MATTERS AND THAT A VIOLATION OR THREATENED VIOLATION OF ANY OF THE TERMS OF SUCH
COVENANTS OR OBLIGATIONS WILL CAUSE THE CORPORATION AND THE SUBSIDIARIES
IRREPARABLE INJURY FOR WHICH ADEQUATE REMEDIES ARE NOT AVAILABLE AT LAW.


 


(E)                                  REFORMATION.  THE PARTICIPANT AGREES THAT
THE PROVISIONS OF THIS SECTION 8 ARE NECESSARY AND REASONABLE TO PROTECT THE
CORPORATION IN THE CONDUCT OF ITS BUSINESS.  IF ANY RESTRICTION CONTAINED IN
THIS SECTION 8 SHALL BE DEEMED TO BE INVALID, ILLEGAL OR UNENFORCEABLE BY REASON
OF THE EXTENT, DURATION OR GEOGRAPHICAL SCOPE HEREOF, OR OTHERWISE, THEN THE
COURT MAKING SUCH DETERMINATION SHALL HAVE THE RIGHT TO REDUCE SUCH EXTENT,
DURATION, GEOGRAPHICAL SCOPE OR OTHER PROVISIONS HEREOF, AND IN ITS REDUCED FORM
SUCH RESTRICTION SHALL THEN BE ENFORCEABLE IN THE MANNER CONTEMPLATED HEREBY.

 

5

--------------------------------------------------------------------------------


 


9.                                       WITHHOLDING.  AT THE COMMITTEE’S
DISCRETION, THE PARTICIPANT SHALL BE REQUIRED TO EITHER PAY TO THE CORPORATION
THE AMOUNT OF ANY TAXES REQUIRED BY LAW TO BE WITHHELD AS MAY BE NECESSARY IN
THE OPINION OF THE CORPORATION TO SATISFY TAX WITHHOLDING REQUIRED UNDER THE
LAWS OF ANY COUNTRY, STATE, PROVINCE, CITY OR OTHER JURISDICTION WITH RESPECT TO
STOCK DELIVERABLE HEREUNDER OR, IN LIEU THEREOF, THE CORPORATION SHALL HAVE THE
RIGHT TO RETAIN (OR THE PARTICIPANT MAY BE OFFERED THE OPPORTUNITY TO ELECT TO
TENDER) THE NUMBER OF SHARES OF STOCK WHOSE FAIR MARKET VALUE EQUALS SUCH AMOUNT
REQUIRED TO BE WITHHELD.


 


10.                                 COMMITTEE DISCRETION; DELEGATION. 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, THE
COMMITTEE, IN ITS SOLE DISCRETION AND IN ACCORDANCE WITH THE TERMS OF THE PLAN,
MAY TAKE ANY ACTION THAT IS AUTHORIZED UNDER THE TERMS OF THE PLAN THAT IS NOT
CONTRARY TO THE EXPRESS TERMS HEREOF, INCLUDING ACCELERATING THE LAPSE OF THE
RESTRICTION PERIOD WITH RESPECT TO ALL OR ANY PORTION OF THE RESTRICTED STOCK
UNITS COVERED BY THE AWARD, AT SUCH TIMES (INCLUDING, WITHOUT LIMITATION, UPON
OR IN CONNECTION WITH THE PARTICIPANT’S TERMINATION OF EMPLOYMENT) AND UPON SUCH
TERMS AND CONDITIONS AS THE COMMITTEE SHALL DETERMINE.  NOTHING IN THIS
AGREEMENT SHALL LIMIT OR IN ANY WAY RESTRICT THE POWER OF THE COMMITTEE,
CONSISTENT WITH THE TERMS OF THE PLAN, TO DELEGATE ANY OF THE POWERS RESERVED TO
IT HEREUNDER TO SUCH PERSON OR PERSONS AS IT SHALL DESIGNATE FROM TIME TO TIME.


 


11.                                 NO RIGHT TO CONTINUED EMPLOYMENT.  NEITHER
THE EXECUTION AND DELIVERY HEREOF NOR THE GRANTING OF THE AWARD SHALL CONSTITUTE
OR BE EVIDENCE OF ANY AGREEMENT OR UNDERSTANDING, EXPRESS OR IMPLIED, ON THE
PART OF THE CORPORATION OR ANY OF THE SUBSIDIARIES TO EMPLOY OR CONTINUE THE
EMPLOYMENT OF THE PARTICIPANT FOR ANY PERIOD.


 


12.                                 GOVERNING LAW.  THE AWARD AND THE LEGAL
RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW JERSEY (WITHOUT REFERENCE TO THE PRINCIPLES OF
CONFLICTS OF LAW).


 


13.                                 SIGNATURE IN COUNTERPART.  THIS AGREEMENT
MAY BE SIGNED IN COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME
EFFECT AS IF THE SIGNATURE THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.


 


14.                                 BINDING EFFECT; BENEFITS. THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE CORPORATION AND THE
PARTICIPANT AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  NOTHING IN
THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED OR SHALL BE CONSTRUED TO GIVE
ANY PERSON OTHER THAN THE CORPORATION OR THE PARTICIPANT OR THEIR RESPECTIVE
SUCCESSORS OR ASSIGNS ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN
RESPECT OF ANY AGREEMENT OR ANY PROVISION CONTAINED HEREIN.


 


15.                                 AMENDMENT.  THIS AGREEMENT MAY NOT BE
ALTERED, MODIFIED OR AMENDED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE
CORPORATION AND THE PARTICIPANT.


 


6

--------------------------------------------------------------------------------



 


16.                                 SECTIONS AND OTHER HEADINGS.  THE
SECTION AND OTHER HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE
PURPOSES ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF THIS
AGREEMENT.


 


7

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THE CORPORATION, BY ITS DULY AUTHORIZED OFFICER, AND THE
PARTICIPANT HAVE EXECUTED THIS AGREEMENT IN DUPLICATE AS OF THE DAY AND YEAR
FIRST ABOVE WRITTEN.

 

 

 

THE CHUBB CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Secretary

 

 

 

 

 

 

 

By:

 

 

 

Participant

 

8

--------------------------------------------------------------------------------

 